DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Response to Amendment
The Amendment filed on 09/13/2022 has been entered. Claims 1 and 4-19 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorohmaru et al (US 2019/0019956) (Gorohmaru) in view of Nakaie et al (US 2019/0062351) (Nakaie).

In reference to claim 1-8, Gorohmaru teaches electron accepting compounds having a crosslinking group having a counter anion structure of A-18 as shown below (Gorohmaru [0091]) and wherein the counter cation is preferably a sulfonium cation (Gorohmaru [0112]) that is for use in an organic electronic device (Gorohmaru [0040]). 

    PNG
    media_image1.png
    267
    307
    media_image1.png
    Greyscale


Gorohmaru discloses the electron accepting compounds that encompasses the presently claimed ionic compounds, including wherein the anion is A-18 and the cation is a sulfonium. Each of the disclosed substituents from the substituent groups of Gorohmaru are considered functionally equivalent and their selection would lead to obvious variants of the electron accepting compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the electron accepting compound to provide the compound described above, which is both disclosed by Gorohmaru and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Gorohmaru does not expressly teach that the sulfonium cation is the instantly claimed structure. With respect to the difference, Nakaie teaches a variety of sulfonium salts that are for uses in the same manner as iodonium and phosphonium salts and exemplifies benzyltetrahydrothiophenium  as a cation with fluorinated aryl borate anions similar to those described by Gorohmaru (see e.g. Nakaie [0026]) and teaches it in the alternative to aryl sulfonium salts as exemplified by Gorohmaru (Nakaie [0062]) for use in charge transport materials.  

It would have been obvious to the ordinarily skilled artisan to have selected from among known sulfonium cations as described to be used with similar borate anions with the anticipation that the substitution of known cations (e.g. triaryl sulfonium) for another cation (i.e.  benzyltetrahydrothiophenium) would give rise to materials with comparable properties. That is, the substitution of the benzyltetrahydrothiophenium  sulfonium of Nakaie for the sulfonium of Gorohmaru, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result providing a stable ionic compound. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 1: Reads on wherein R1-R2, R4-R8, R9-R12, R14-R17 and R19-R20 are each F, each of R3, R8, R13, and R18 are a curing group, and the compound of formula 2 is 
    PNG
    media_image2.png
    99
    77
    media_image2.png
    Greyscale
. 
For Claim 4: Reads on 
    PNG
    media_image2.png
    99
    77
    media_image2.png
    Greyscale
. 
For Claim 5: Reads on wherein each of Ar1 to Ar4 are Chemical formula 1-2, R51, R52, R54 and R55 are each F, and R53 is a curing group. 
For Claim 6: Reads on wherein the curing group is 
    PNG
    media_image3.png
    55
    101
    media_image3.png
    Greyscale
. 
For Claim 7: Reads on wherein there are four curing groups in the anion. 
For Claim 8: Reads on ~30 parts by weight F.

In reference to claim 9, Gorohmaru in view of Nakaie teaches the compound as described above for claim 1. Gorohmaru further teaches that the crosslinking group can be selected from known crosslinking groups including Z-1 (as is present in A-18) or groups Z-3 or Z-7 as instantly claimed (Gorohmaru [0120]-[0121]).

    PNG
    media_image4.png
    68
    212
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    42
    186
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    85
    175
    media_image6.png
    Greyscale

It would have been obvious to have selected an alternative crosslinking group as taught by Gorohmaru for use in the electron accepting compound with the anticipation of arriving at a compound with comparable function, in the absence of unexpected results. 
For Claim 9: Reads on 
    PNG
    media_image7.png
    85
    82
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    74
    103
    media_image8.png
    Greyscale
.
For Claim 10: Reads on 
    PNG
    media_image9.png
    167
    175
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    188
    198
    media_image10.png
    Greyscale
.

In reference to claims 12 and 13, Gorohmaru in view of Nakaie teaches the compound as described above for claim 1 is a composition for a charge transporting composition with a hole transporting compound (Gorohmaru [0134]-[0136]). It would have been obvious to use the taught compound in the express purpose for which it is taught by Gorohmaru. 

In reference to claims 14, 16, and 17, Gorohmaru in view of Nakaie teaches the composition as described above for claim 12 for use in an organic electroluminescent element having an anode, a cathode, a hole injection layer, and a luminescent layer (Gorohmaru [0240]) wherein the hole injection layer includes a hole transporting compound and the electron-accepting compound as described for claim 12 in a concentration of more than 0.1% and less than 50% and further teaches that this electron-accepting compound  is “fixed” by the crosslinking group to the hole transport compound (Gorohmaru [0246]).  It would have been obvious to have used the composition as taught by Gorohmaru in the device structure as taught therein to arrive at the instantly claimed device. 

In reference to claim 15, Gorohmaru in view of Nakaie teaches the device as described above for claim 14. Gorohmaru does not expressly state that crosslinking of this compound is achieved through heat treating or light treating the composition but does describe methods to identify the temperature necessary for similar crosslinking groups to activate (Gorohmaru [0360]). Furthermore it is well known to the skilled artisan how to activate crosslinking groups including epoxide, vinyl or strained ring systems. 

In reference to claims 18-19, Gorohmaru in view of Nakaie teaches the device as described above for claim 14. Gorohmaru further teaches various materials for the hole transporting compound (Gorohmaru [0137]-[0178]) and gives specific examples including HI-1, as shown below, that reads on the instant claims.  

    PNG
    media_image11.png
    384
    638
    media_image11.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Claim 11 is drawn to 3 specific ionic materials that are a sulfonium cation and borate anion. A search of the prior art did not identify these materials. 

The closest prior art corresponds to Gorohmaru in view of Nakaie as described above herein. Gorohmaru teaches some of the borate compounds as claimed and Nakaie teaches some of the sulfonium ions as claimed but neither together or alone do they teach any of the specific combinations claimed. Furthermore, no teaching in the art would render it obvious to modify the compounds of Gorohmaru and/or Nakaie to arrive at the instantly claimed materials. 

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786